                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 1 of 9




                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TERRANCE AMONS, et al.,                            Case No. 4:19-cv-00301-KAW
                                   8                      Plaintiffs,                       ORDER DENYING DEFENDANTS'
                                                                                            MOTION FOR SUMMARY
                                   9               v.                                       JUDGMENT
                                  10     CITY OF PITTSBURG, et al.,                         Re: Dkt. No. 43
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 27, 2020, Defendants City of Pittsburg, Jesus Arellano, and Dillon Tindall

                                  14   filed a motion for summary judgment, or, in the alternative, for partial summary judgment. (Dkt.

                                  15   No. 43.)

                                  16          Upon review of the moving papers, the Court finds this matter suitable for resolution

                                  17   without oral argument pursuant to Civil Local Rule 7-1(b), and, for the reasons set forth below,

                                  18   DENIES Defendants’ motion for summary judgment.

                                  19                                          I.   BACKGROUND
                                  20          On January 12, 2018, at approximately 10:47 p.m., Pittsburg Police Department Officers

                                  21   Dillon Tindall and Jesus Arellano were dispatched to Nation’s Hamburgers, located at 3789

                                  22   Railroad Avenue in Pittsburg, California. (Decl. of Dillon Tindall, “Tindall Decl.,” Ex. B ¶ 4 to

                                  23   Decl. of Noah G. Blechman, “Blechman Decl.,” Dkt. No. 43-1; Decl. of Jesus Arellano, “Arellano

                                  24   Decl., Ex. C ¶ 4 to Blechman Decl.) The reporting party stated that there was a black male adult

                                  25   inside of a blue Chevy Impala parked in the Nation’s parking lot with its lights on and playing

                                  26   loud music. (See ids.; CAD (dispatch) Audio, Blechman Decl., Ex. E-10 at 0:24-0:48.)

                                  27              The reporting party witnessed the black male inside of the blue Chevrolet “pass

                                  28   something” to someone in a Toyota Camry. (CAD Dispatch Audio at :024-0:48.) Officers Tindall
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 2 of 9




                                   1   and Arellano drove separate patrol vehicles, but both arrived at the Nation’s parking lot area at

                                   2   approximately 10:52 p.m. (Tindall Decl. ¶ 4; Arellano Decl. ¶ 4.) As the officers pulled into the

                                   3   parking lot, they noticed two vehicles, one of which was empty, and the other was a dark blue

                                   4   Chevrolet Cruze backed into a parking space, with its lights on and occupied by one apparent

                                   5   occupant, later identified as Decedent Terry Amons. Ids. Both officers parked their patrol vehicles

                                   6   away from Decedent’s vehicle and near the Railroad Ave. exit of the Nation’s parking lot. Ids.

                                   7          Officers Tindall and Arellano exited their patrol vehicles, had a brief conversation, and

                                   8   began walking towards Decedent’s car. (Arellano Decl. ¶ 5.) Officer Arellano walked a few feet

                                   9   in front of Officer Tindall and used his flashlight to illuminate the inside of Decedent’s vehicle. Id.

                                  10   Officer Arellano could see that Decedent was seated in the driver’s seat of the vehicle. Id. Officer

                                  11   Arellano reached the vehicle and stood within a few inches from the front passenger side door and

                                  12   spoke to Decedent through the open passenger window. Id. While standing at the front passenger
Northern District of California
 United States District Court




                                  13   door, Officer Arellano noticed Decedent had a pair of gloves in his lap area and an exposed

                                  14   handgun in the center console. (Arellano Decl. ¶ 5; Photos of handgun, Blechman Decl., Ex. D.)

                                  15   Officer Arellano immediately stated over the radio “we got a gun” to alert dispatch, Officer

                                  16   Tindall, and other officers of the potential danger. (Arellano Decl. ¶ 5; Arellano Body Worn

                                  17   Camera Footage, “Arellano BWC,” Blechman Decl., Ex. E-8 at 0:59.)

                                  18          Officer Arellano immediately drew his service weapon and told Decedent to stay as still as

                                  19   possible and to grab the steering wheel. (Arellano Decl. ¶ 6.) Decedent put his hands up in the air

                                  20   with his palms facing the windshield. (McFarlane Synched video, Ex. E-2 to Blechman Decl. at

                                  21   10:54:04-10:54:14.) Officer Tindall also drew his service weapon and made his way from the

                                  22   passenger side around the front of Decedent’s vehicle to the driver’s side door area. (Tindall Decl.

                                  23   ¶ 6.) As Officer Tindall stood outside of the driver’s side door, he warned Decedent not to “reach

                                  24   for that fucking gun.” (McFarlane Synched Video at 10:54:12-10:54:14.) Officer Arellano

                                  25   ordered Decedent to “put his hands on the fucking steering wheel, right now.” (Arellano Decl. ¶ 6;

                                  26   McFarlane Synched Video at 10:54:13-10:54:15.) Decedent appears to comply with both officers’

                                  27   commands. (McFarlane Synched Video at 10:54:12-10:54:16.) Officer Arellano then instructed

                                  28   Decedent to “leave your hands right there [on the steering wheel], my partner is going to take you
                                                                                         2
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 3 of 9




                                   1   out of the car, alright?” (McFarlane Synched Video at 10:54:18-10:54:22.) Officer Tindall, who

                                   2   was positioned next to the rear driver’s side door, then opened the driver’s side door in order to

                                   3   begin the process of safely removing Decedent from the vehicle (and getting him away from the

                                   4   handgun). Id. Simultaneously, Decedent slowly lowered his right hand from the top of the

                                   5   steering wheel down to his lap, while his left hand remained near the steering wheel. Id. Officer

                                   6   Tindall yells at Decedent, “Do not reach for that fucking gun! Put your hands up! Put your fucking

                                   7   hands up!” (McFarlane Synched Video at 10:54:22-10:54:26.) Officer Arellano commands him to

                                   8   put his hands up. Id. Decedent responded with “I’m not reaching.” Id. Officer Tindall, believing

                                   9   that Decedent was reaching for his gun in the center console, discharged his service weapon six

                                  10   times in 1.381 seconds. (Tindall Decl. ¶ 6; McFarlane Synched Video at 10:54:22-10:54:26;

                                  11   McFarlane’s Rule 26 Report at 4, Ex. E-1 to Blechman Decl.) Officer Arellano did not fire his

                                  12   weapon. (McFarlane’s Rule 26 Report at 4; Arellano Decl. ¶ 6.)
Northern District of California
 United States District Court




                                  13          Following the shooting, Officer Arellano informed dispatch immediately that shots were

                                  14   fired. (Tindall Decl. ¶8; Arellano Decl. ¶ 7.) Decedent was still alive and exited the vehicle. Ids.

                                  15   Decedent was briefly handcuffed for officer safety. Ids. Officer Tindall called for a Code 3

                                  16   ambulance (emergency response) to come to the scene via dispatch. (Arellano Decl. ¶ 7.) Other

                                  17   responding officers started performing lifesaving efforts on Decedent. Id. Medical personnel

                                  18   arrived on scene and took over life saving measures. Id. Decedent later succumbed to his injuries

                                  19   and was pronounced dead at the hospital.

                                  20          On January 17, 2019, Plaintiffs Terrance Amons, Terrell Amons, and Sandra Talbert filed

                                  21   this civil rights lawsuit. The first amended complaint was filed on March 5, 2019. (First Am.

                                  22   Compl., Dkt. No. 14.)

                                  23          On February 27, 2020, Defendants filed a motion for summary judgment. (Defs.’ Mot.,

                                  24   Dkt. No. 43.) On March 13, 2020, Plaintiffs filed an opposition. (Pls.’f Opp’n, Dkt. No. 47.) On

                                  25   March 20, 2020, Defendants filed a reply. (Defs.’ Reply, Dkt. No. 54.)

                                  26                                     II.    LEGAL STANDARD
                                  27          A party may move for summary judgment on a “claim or defense” or “part of... a claim or

                                  28   defense.” Fed. R. Civ. P. 56(a). Summary judgment is appropriate when, after adequate
                                                                                         3
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 4 of 9




                                   1   discovery, there is no genuine issue as to material facts and the moving party is entitled to

                                   2   judgment as a matter of law. Id.; see Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

                                   3   Material facts are those that might affect the outcome of the case. Anderson v. Liberty Lobby, Inc.,

                                   4   477 U.S. 242, 248 (1986). A dispute as to a material fact is “genuine” if there is sufficient

                                   5   evidence for a reasonable jury to return a verdict for the nonmoving party. Id.

                                   6          A party seeking summary judgment bears the initial burden of informing the court of the

                                   7   basis for its motion, and of identifying those portions of the pleadings and discovery responses

                                   8   that demonstrate the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. Where

                                   9   the moving party will have the burden of proof at trial, it must affirmatively demonstrate that no

                                  10   reasonable trier of fact could find other than for the moving party. Southern Calif. Gas. Co. v. City

                                  11   of Santa Ana, 336 F.3d 885, 888 (9th Cir. 2003).

                                  12          On an issue where the nonmoving party will bear the burden of proof at trial, it may
Northern District of California
 United States District Court




                                  13   discharge its burden of production by either (1) by “produc[ing] evidence negating an essential

                                  14   element of the nonmoving party's case” or (2) after suitable discovery “show[ing] that the

                                  15   nonmoving party does not have enough evidence of an essential element of its claim or defense to

                                  16   discharge its ultimate burden of persuasion at trial.” Nissan Fire & Marine Ins. Co., Ltd., v. Fritz

                                  17   Cos., Inc., 210 F.3d 1099, 1103 (9th Cir. 2000); see also Celotex, 477 U.S. 324-25.

                                  18          Once the moving party meets its initial burden, the opposing party must then set forth

                                  19   specific facts showing that there is some genuine issue for trial in order to defeat the motion. See

                                  20   Fed. R. Civ. P. 56(e); Anderson, 477 U.S. at 250. “A party opposing summary judgment may not

                                  21   simply question the credibility of the movant to foreclose summary judgment. Anderson, 477 U.S.

                                  22   at 254. “Instead, the non-moving party must go beyond the pleadings and by its own evidence set

                                  23   forth specific facts showing that there is a genuine issue for trial.” Far Out Prods., Inc. v. Oskar,

                                  24   247 F.3d 986, 997 (9th Cir. 2001) (citations and quotations omitted). The non-moving party must

                                  25   produce “specific evidence, through affidavits or admissible discovery material, to show that the

                                  26   dispute exists.” Bhan v. NMS Hosps., Inc., 929 F.2d 1404, 1409 (9th Cir. 1991). Conclusory or

                                  27   speculative testimony in affidavits and moving papers is insufficient to raise a genuine issue of

                                  28   material fact to defeat summary judgment. Thornhill Publ’g Co., Inc. v. Gen. Tel. & Electronics
                                                                                          4
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 5 of 9




                                   1   Corp., 594 F.2d 730, 738 (9th Cir. 1979).

                                   2          In deciding a motion for summary judgment, a court must view the evidence in the light

                                   3   most favorable to the nonmoving party and draw all justifiable inferences in its favor. Anderson,

                                   4   477 U.S. at 255; Hunt v. City of Los Angeles, 638 F.3d 703, 709 (9th Cir. 2011).

                                   5                                         III.   DISCUSSION

                                   6          A.    Fourth Amendment Excessive Force Claim (42 U.S.C. § 1983)
                                   7          “Section 1983 provides a cause of action against any person who, under the color of state

                                   8   law, abridges rights unambiguously created by the Constitution or laws of the United States. . . .

                                   9   [It] is not itself a source of substantive rights, but merely provides a method for vindicating

                                  10   federal rights elsewhere conferred." Crowley v. Nevada, 678 F.3d 730, 734 (9th Cir. 2012)

                                  11   (internal quotations and citations omitted). Thus, to state a claim under § 1983, a plaintiff must

                                  12   allege two elements: (1) that a right secured by the Constitution or laws of the United States was
Northern District of California
 United States District Court




                                  13   violated, and (2) that the alleged violation was committed by a person acting under the color of

                                  14   state law. West v. Atkins, 487 U.S. 42, 48 (1988).

                                  15          "Apprehension by deadly force is a seizure subject to the Fourth Amendment's

                                  16   reasonableness requirement." Wilkinson v. Torres, 610 F.3d 546, 550 (9th Cir. 2010).

                                  17   Determining reasonableness "requires careful attention to the facts and circumstances of each

                                  18   particular case, including the severity of the crime at issue, whether the suspect poses an

                                  19   immediate threat to the safety of the officers or others, and whether he is actively resisting arrest

                                  20   or attempting to evade arrest by flight." Graham v. Connor, 490 U.S. 386, 396 (1989).

                                  21   Furthermore, "[t]he 'reasonableness' of a particular use of force must be judged from the

                                  22   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight."

                                  23   Id. at 396. "The calculus of reasonableness must embody allowance for the fact that police

                                  24   officers are often forced to make split-second judgments--in circumstances that are tense,

                                  25   uncertain, and rapidly evolving–about the amount of force that is necessary in a particular

                                  26   situation." Id. at 396-97.

                                  27               i.   Officer Arellano
                                  28          As an initial matter, Defendants contend that Officer Arellano is entitled to summary
                                                                                          5
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 6 of 9




                                   1   judgment on the excessive force claim because it is undisputed that “he did not use any force”

                                   2   against Decedent. (Defs.’ Mot. at 12.) Defendants cite Hopkins v. Bonvicino, 573. F.3d 752, 769-

                                   3   70 (9th Cir. 2009) as grounds for summary judgment. Id. at 13. This reliance, however, is

                                   4   misplaced. In Hopkins, the Ninth Circuit clarified that summary judgment was proper on an

                                   5   unlawful entry, because the officer at issue was not an “integral participant,” as he “participated in

                                   6   neither the planning nor the execution of the unlawful search.” 573 F.3d at 770 (The officer

                                   7   remained in the front yard while other officers entered the residence.) Here, however, Officer

                                   8   Arellano drew his service weapon and gave Decedent commands, including commands regarding

                                   9   Decedent exiting the vehicle. (Arellano Decl. ¶ 6.) Thus, Officer Arellano is an integral

                                  10   participant.

                                  11          Moreover, Officer Arellano pointed a loaded gun at Decedent and threatened deadly force,

                                  12   which constitutes a “high level of force.” Espinosa v. City & Cty. of San Francisco, 598 F.3d 528,
Northern District of California
 United States District Court




                                  13   537 (9th Cir. 2010). Defendants’ argument that Officer Arellano’s conduct did not constitute a

                                  14   use of force is a gross misstatement of the law, since it is undisputed that he used force. Thus, the

                                  15   Court will not consider Plaintiffs’ failure to address this argument to constitute waiver. (See Defs.’

                                  16   Reply at 3.)

                                  17          Accordingly, Officer Arellano is not entitled to summary judgment simply because he was

                                  18   not the one who pulled the trigger.

                                  19              ii.   Officer Tindall
                                  20          Defendants argue that Officer Tindall’s use of deadly force was objectionably reasonable.

                                  21   (Defs.’ Mot. at 13.) Specifically, Defendants argue that the body-worn camera footage clearly

                                  22   shows Decedent reaching towards a loaded handgun, which he did against clear and direct orders.

                                  23   Id. at 15. In opposition, Plaintiffs argue that Decedent was complying with the commands and

                                  24   unbuckling his seatbelt so that he could exit the vehicle. (Pls.’ Opp’n at 10.)

                                  25          In fact, Officer Arellano’s body worn camera footage clearly shows that Decedent was

                                  26   wearing a seatbelt when he was approached by the officers. (Arellano BWC, Defs.’ Ex. E-8 at

                                  27   1:01.) Officer Tindall’s body worn camera footage does not clearly show where Decedent is

                                  28   reaching immediately prior to shots being fired. (See Tindall Boddy Warn Camera footage,
                                                                                         6
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 7 of 9




                                   1   “Tindall BWC,” Blechman Decl., Ex. E-8 at 1:16.) That said, given that Decedent appears to be

                                   2   following the officers’ commands, and viewing the evidence in the light most favorable to

                                   3   Plaintiffs, the Court must infer that he was reaching to unbuckle his seatbelt, so that he could exit

                                   4   the vehicle as ordered. See id. A jury could also find that Officer Tindall panicked when he shot

                                   5   Decedent. See id.

                                   6           Accordingly, summary judgment cannot be granted on the excessive force claim.

                                   7          B.     Qualified Immunity
                                   8           In the alternative, Defendants contend that they are entitled to summary judgment based on

                                   9   qualified immunity. “The doctrine of qualified immunity protects government officials from

                                  10   liability for civil damages insofar as their conduct does not violate clearly established statutory or

                                  11   constitutional rights of which a reasonable person would have known.” Pearson v. Callahan, 555

                                  12   U.S. 223, 231 (2009) (internal quotations omitted). “Thus, qualified immunity is a defense either
Northern District of California
 United States District Court




                                  13   if the plaintiff fails to make out a violation of a constitutional right or if the alleged violated right

                                  14   was not clearly established at the time of defendant's alleged misconduct.” Scocca v. Smith, 912 F.

                                  15   Supp. 2d 875, 887 (N.D. Cal. 2012) (internal quotations omitted).

                                  16           Ultimately, Defendants' qualified immunity arguments are based on their arguments that

                                  17   Officer Arellano did not use any force, and that Officer Tindall was entitled to use deadly force

                                  18   because Plaintiff was reaching in the area near his firearm. (Defs.’ Mot. at 18-19.) As discussed

                                  19   above, there is a genuine dispute of material fact as to whether Decedent was reaching towards a

                                  20   firearm, which is not clearly disposed of by the video recordings presented to the Court. See

                                  21   discussion, supra, Part III.A.ii. Because there remains a factual dispute that cannot be decided by

                                  22   the Court on a motion for summary judgment, the Court cannot find that Officers Arellano and

                                  23   Tindall are entitled to qualified immunity. See Foster v. City of Oakland, 675 F. Supp. 2d 992,

                                  24   1005 (N.D. Cal. 2009) (finding that because "[i]mportant disputes of material fact as to what

                                  25   actually happened during the incident in question remain unresolved . . . the court cannot make a

                                  26   ruling at this time on the qualified immunity issue").

                                  27          C.     Fourteenth Amendment Loss of Familial Relationship Claim
                                  28           Defendants move for summary judgment on the Fourteenth Amendment claim for loss of
                                                                                           7
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 8 of 9




                                   1   familial relationship on the grounds that the conduct does not “shock the conscience” because the

                                   2   incident rapidly escalated. (Defs.’ Mot. at 20-21.) Defendants contend that given the rapid

                                   3   escalation, actual deliberation was not practical nor was there a purpose to harm without regard to

                                   4   legitimate law enforcement objectives. See ids. As to the purpose of harm standard, Defendants

                                   5   argue that Officer Tindall had a legitimate law enforcement purpose for firing his weapon given

                                   6   the presence of the handgun in the center console, Decedent’s “continuous non-compliance with

                                   7   the officers’ clear orders and Decedent’s sudden threatening gesture with his right hand towards

                                   8   the handgun….” Id. at 21.

                                   9          In opposition, Plaintiffs argue that a jury could conclude that Decedent was shot while

                                  10   trying to unbuckle his seatbelt in an attempt to comply with the officers’ commands, and that he

                                  11   was not a threat to either officer. (Pls.’ Opp’n at 15.)

                                  12          As discussed above, however, the body worn camera footage does not establish that
Northern District of California
 United States District Court




                                  13   Decedent was non-compliant, nor does it show that he was reaching towards the center console.

                                  14   Thus, Defendants are not entitled to summary judgment on the Fourteenth Amendment claim.

                                  15          D.    Related State Law Claims
                                  16          Plaintiffs assert three state law claims against Officers Arellano and Tindall for negligence,

                                  17   violation of California Civil Code § 52.1(b) ("Bane Act"), and battery. Defendants argue that

                                  18   summary judgment is appropriate, because there is no evidence that Defendants’ use of force was

                                  19   unreasonable. (Defs.’ Mot. at 22.) In opposition, Plaintiffs maintain that questions of material fact

                                  20   preclude summary judgment on the state law claims. (Pls.’ Opp’n at 15.)

                                  21          Like excessive force, "[t]o prove a claim of assault or battery against a police officer under

                                  22   California law, a plaintiff must show that the officer's use of force was unreasonable." (Holland v.

                                  23   City of SF, No. C10-2603 TEH, 2013 WL 968295, at *4 (N.D. Cal. Mar. 12, 2013) (citing Edson

                                  24   v. City of Anaheim, 63 Cal. App. 4th 1269, 1272 (1998)). Similarly, "[t]he elements of a section

                                  25   52.1 excessive force claim are essentially identical to those of a § 1983 excessive force claim.

                                  26   [Citations] Thus, where a plaintiff's claims under the federal and state constitutions are co-

                                  27   extensive, the discussion of a plaintiff's federal constitutional claim resolves both the federal and

                                  28   state constitutional claims." Knapps v. City of Oakland, 647 F. Supp. 2d 1129, 1168 (N.D. Cal.
                                                                                           8
                                          Case 4:19-cv-00301-KAW Document 62 Filed 06/11/20 Page 9 of 9




                                   1   2009). To prevail on the negligence claim, Plaintiffs must show that the officers’ conduct was

                                   2   unreasonable under the circumstances. Cal. Gov’t Code § 820.4; Brown v. Ransweiler, 171 Cal.

                                   3   App. 4th 516, 537-38 (2009).

                                   4          As discussed above, genuine questions of material fact remain pertaining to the

                                   5   reasonableness of Officer Tindall’s use of deadly force under the circumstances, which requires

                                   6   that summary judgment be denied as to the state law causes of action.

                                   7          E.    Defendant’s Objections to Plaintiffs’ Evidence
                                   8          Finally, Defendants object to six pieces of evidence Plaintiffs cite to in support of their

                                   9   opposition. (Defs.’ Reply at 13-15.) The objections are sustained. This evidentiary ruling,

                                  10   however, not does affect the outcome of the pending motion, as all evidence cited in this order was

                                  11   presented by Defendants.

                                  12                                       IV.     CONCLUSION
Northern District of California
 United States District Court




                                  13          For the reasons stated above, Defendants’ motion for summary judgment is DENIED.

                                  14          IT IS SO ORDERED.

                                  15   Dated: June 11, 2020
                                                                                             __________________________________
                                  16                                                         KANDIS A. WESTMORE
                                  17                                                         United States Magistrate Judge

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         9
